Exhibit 10.21

Hawaiian Telcom

Amended and Restated Performance Compensation Plan

 

(adopted by the Compensation Committee on March 21, 2011; amended and restated
effective March 3, 2016)

 

I.Purpose

 

The purpose of the Hawaiian Telcom Performance Compensation Plan (the "Plan") is
to promote the interests of Hawaiian Telcom Holdco, Inc. and its affiliates
(collectively, the "Company") by providing eligible non-union employees in the
Company's service with the opportunity to participate in an incentive
compensation program under which such employees may be rewarded for their
contributions to the Company's success with performance awards in the form of
cash or an Award of securities under the Company’s 2010 Equity Incentive Plan
(the "Plan Awards") upon the attainment of pre-established performance goals
(the "Performance Goals"), which may include Company, business unit, and/or
individual goals, for a particular fiscal year of the Company (the "Performance
Year").

 

II.Plan Term

 

The Plan shall continue in effect until modified or terminated by the
Compensation Committee of the Company's Board of Directors. This Plan supersedes
all prior bonus or incentive plans with respect to employees eligible to
participate in this Plan or any written or verbal representations regarding
bonus or incentive plans.

 

III.Administration of the Plan

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the "Plan Administrator"). The Plan Administrator
shall have full and exclusive power, authority, and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (i) determine which employees are eligible to
participate in the Plan, (ii) determine the terms and conditions of each Plan
Award granted under the Plan, including the target bonus amounts and Performance
Goals for each Performance Year applicable to the Plan Award, (iii) determine
the extent to which Performance Goals are achieved, (iv) determine the amounts
to be paid out pursuant to Plan Awards and the timing of such payments,
(v) adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith, (vi) amend or modify the Plan and any such
rules or provisions of the Plan; and (vii) make such determinations under, and
issue such interpretations of, the provisions of the Plan and any outstanding
Plan Awards thereunder as it may deem necessary or advisable.

 

The Plan Administrator, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or officers of the Company. Decisions of
the Plan Administrator, and any delegate thereof pursuant to the provisions of
the Plan, shall be final, conclusive, and binding on all parties who have an
interest in the Plan or any Plan Award thereunder and shall be given the maximum
deference permitted by law.

 

IV.Award Eligibility

 

Non-union employees of the Company designated by the Plan Administrator to
participate in the Plan shall be eligible to receive a payout pursuant to a Plan
Award if they (i) have worked a minimum of thirty (30) days during the
Performance Year, (ii) were hired prior to December 1 of the Performance Year,
and (iii) are actively at work on the Company payroll at the time of payout of
the Plan Award. Employees who meet the thirty (30) day minimum service
requirement, but who were on a Company-approved leave of absence for a portion
of the Performance Year, will be eligible for a pro-rated payout pursuant to a
Plan Award based on their earnings while on active work status during such
Performance Year.







--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, the following are not eligible for payout
pursuant to a Plan Award:

 

·



Employees who have received an overall performance appraisal/review rating of
"Below Requirements" or "Fails to Meet Expectations" for the last review
received prior to payout under a Plan Award.

 

·



Employees eligible for a sales commission, part-time employees working in a
position eligible for Team Performance Awards (TPA), union employees,
contractors, temporary workers, and interns.

 

V.Plan Award Ranges

 

Each eligible non-union employee may receive a Plan Award within the range (in
percentage points) of his or her job level salary band, with such incentive
ranges (e.g., 0-10%) for each salary band set by the CEO and the Plan
Administrator. Incentive ranges shall be reviewed annually by the CEO and the
Plan Administrator. Generally, all jobs within the same job level salary band
are eligible for the same incentive range, and the incentive range increases
with higher job levels reflecting jobs with increasing impact on Company
performance. The CEO may, in his sole and absolute discretion, re-allocate,
among the Company's senior vice presidents, vice presidents, executive directors
and directors, the Plan Awards for such executive officers.

 

VI.Performance Year and Performance Goals

 

For each Performance Year, the Plan Administrator shall establish the
Performance Goals as well as the threshold level of Performance Goals that must
be reached before a payout pursuant to any Plan Award will be considered.
Company goals may include, but shall not be limited to, one or more objective,
measurable performance factors as determined by the Plan Administrator,
including, but not limited to: (i) revenue, (ii) adjusted EBITDA, (iii) cash
flow, and (iv) customer satisfaction. Such Performance Goals generally shall be
established by the Plan Administrator by the end of the first quarter of the
applicable Performance Year.

 

The Plan Administrator shall establish performance threshold, target, and
maximum levels for each Performance Goal and, if applicable, the relative weight
assigned to each Performance Goal. If performance falls below the threshold for
all Performance Goals, no payout pursuant to the applicable Plan Award will be
considered. The thresholds, targets, maximums, and payout formulas may vary from
Performance Year to Performance Year.

 

VII.Calculation of Plan Awards

 

A.The payout to be made pursuant to any Plan Award shall be calculated using
eligible earnings only, consisting of total base earnings, including vacation
pay and personal day pay, and pay for approved leaves as determined by the Plan
Administrator or delegate thereof pursuant to the provisions of the Plan.
Overtime pay and payments pursuant to other incentive programs are not included.

 

B.Eligible employees who were promoted or transferred during a Performance Year
will have the payout pursuant to their Plan Award prorated according to total
eligible earnings in each qualified job.

 

C.If an employee is working as a regular part-time or full-time (hourly paid)
non-exempt employee during a Performance Year, the payout pursuant to their Plan
Award for such Performance Year shall be calculated based upon the same
incentive range for the job level of a full-time exempt employee having a
position in the same job level.

 

 

 







--------------------------------------------------------------------------------

 



 

VIII.Payment of Awards

 

Payouts of cash pursuant to Plan Awards will be included in the employees'
regular paychecks.  Awards in the form of securities under the Company’s 2010
Equity Incentive Plan (the “Equity Plan”) will be made subject to the Plan and
applicable Award agreement, in such form as determined by the Plan
Administrator.

 

IX.General

 

A.Nothing in the Plan shall confer upon any participant in the Plan the right to
continued employment with the Company, or affect in any way the right of the
Company to terminate the Participant's employment at any time, and for any
reason, or change the Participant's responsibilities.

 

B.Plan Award opportunities under the Plan represent unfunded and unsecured
obligations of the Company and a holder of any right hereunder in respect of any
Plan Award shall have no rights other than those of a general unsecured creditor
of the Company.

 

C.An eligible employee's rights and interests under the Plan, or any amounts
payable under the Plan, may not be assigned, pledged, or transferred except, in
the event of such employee's death, to a designated beneficiary as may be
permitted by the Plan Administrator, or in the absence of such designation, by
will or the laws of descent and distribution.

 

D.The validity, construction, and effect of the Plan, any rules and regulations
relating to the Plan, and any Plan Award, shall be determined in accordance with
the laws of the State of Hawaii (without giving effect to principles of
conflicts of laws thereof).

 

E.In the event any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

 



--------------------------------------------------------------------------------